J-A29011-14

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

IN RE: E.A.J.                            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.P., MOTHER                  : No. 584 WDA 2014

                   Appeal from the Order March 18, 2014,
                  Court of Common Pleas, Allegheny County,
                   Orphans’ Court at No. TPR 158 of 2012


IN RE: M.L.J.                            : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.P., MOTHER                  : No. 585 WDA 2014

                   Appeal from the Order March 18, 2014,
                  Court of Common Pleas, Allegheny County,
                   Orphans’ Court at No. TPR 153 of 2012


IN RE: O.D.J. A/K/A O.M.                 : IN THE SUPERIOR COURT OF
                                         :      PENNSYLVANIA
                                         :
                                         :
                                         :
APPEAL OF: L.P., MOTHER                  : No. 586 WDA 2014

                Appeal from the Order entered March 18, 2014,
                  Court of Common Pleas, Allegheny County,
                   Orphans’ Court at No. TPR 152 of 2012

BEFORE: DONOHUE, ALLEN and STRASSBURGER*, JJ.

MEMORANDUM BY DONOHUE, J.:                    FILED NOVEMBER 12, 2014




*Retired Senior Judge assigned to the Superior Court.
J-A29011-14


      L.P. (“Mother”) appeals from the orders of court terminating her

parental rights to E.J., M.J., and O.J. (collectively, “Children”). Following our

thorough review, we affirm.

      The facts underlying this appeal may be briefly summarized as follows.

Mother is the maternal aunt of the Children. She adopted them in December

2008, when the Children were five, four and three years old. In September

2011, the Allegheny County Office of Children, Youth and Families (“CYF”)

became involved with the family upon learning that E.J. presented at the

hospital with a laceration on his head that required two staples to close. An

investigation ensued, which revealed physical abuse by Mother and her son,

S.P., against the Children.1     The Children were removed from Mother’s

custody, adjudicated dependent, and placed in a foster home. As a result of

CYF’s investigation, Mother faced criminal charges.

      In April 2012, prior to the disposition of her criminal charges, Mother

began working to meet various goals established by CYF, including parenting

classes, anger management classes and therapy.         In May 2012, she pled

guilty to harassment and was sentenced to 90 days of probation, and

ordered to have no contact with the Children until she completed probation.2

In November 2012, 14 months after their removal from Mother, CYF


1
  Mother beat the Children with her hand, a belt or electric cords. S.P. hit
the Children with his hands or drumsticks.
2
   CYF also required Mother to attend twice-monthly supervised visitation
with the Children after the no-contact order was lifted.


                                      -2-
J-A29011-14


petitioned for the termination of Mother’s parental rights to the Children.

Following a hearing that occurred in March 2014, the trial court granted

CYF’s petitions, finding termination appropriate under 23 Pa.C.S.A. §

2511(a)(2),(5),(8), and (b). This timely appeal follows.

      Mother presents the following four issues for our review:

            1. Whether the trial court abused its discretion or
               erred as a matter of law in finding that [CYF]
               proved by clear and convincing evidence that they
               provided reasonable services to Mother to reunify
               her with her Children?

            2. Whether the trial court abused its discretion or
               erred as a matter of law in finding that the
               conditions and causes of the incapacity, abuse,
               neglect, or refusal cannot or will not be remedied
               by Mother?

            3. Whether the trial court abused its discretion or
               erred as a matter of law in finding that Mother
               was not likely to remedy the conditions which led
               to the removal of the Children within a reasonable
               period of time?

            4. Whether the trial court abused its discretion or
               erred as a matter of law in finding that the
               termination of parental rights would best serve
               the developmental, physical, emotional needs and
               welfare of the Children?

Appellant’s Brief at 1.

      The first issue presented by Mother challenges the trial court’s

determination that CYF fulfilled its duty to provide reasonable services to

assist in reuniting Mother with the Children.     Mother, however, did not

include this issue in her statement of errors complained of on appeal



                                    -3-
J-A29011-14


pursuant to Pa.R.A.P. 1925(b).     It is well established that any issues not

raised in a Pa.R.A.P. 1925(b) statement are waived for purposes of appeal.

In re K.C., 903 A.2d 12, 16 (Pa. Super. 2006); see also Pa.R.A.P.

1925(b)(4)(vii). Thus, Mother has waived this issue.

      In her remaining issues, Mother challenges the trial court’s findings

that the requirements for termination of parental rights pursuant to Sections

2511(a)(2),(5),(8) and (b) of the Adoption Act were met by clear and

convincing evidence. Appellant’s Brief at 13-23.

      Our review of a decree terminating parental rights is highly deferential

to the trial court. As this Court has stated:

            When reviewing an appeal from a decree terminating
            parental rights, we are limited to determining
            whether the decision of the trial court is supported
            by competent evidence. Absent an abuse of
            discretion, an error of law, or insufficient evidentiary
            support for the trial court’s decision, the decree must
            stand. Where a trial court has granted a petition to
            involuntarily terminate parental rights, this Court
            must accord the hearing judge’s decision the same
            deference that we would give to a jury verdict. … The
            trial court is free to make all credibility
            determinations, and may believe all, part, or none of
            the evidence presented. If the findings of the trial
            court are supported by competent evidence, we will
            affirm even if the record could also support the
            opposite result.

In re T.M.T., 64 A.3d 1119, 1124 (Pa. Super. 2013) (citations omitted).

Furthermore, where the trial court has found that termination is appropriate

under more than one sub-section of Section 2511(a), “this court need only




                                     -4-
J-A29011-14


agree with the trial court’s decision as to any one subsection in order to

affirm the termination of parental rights.” Id. at 1125.

      Section 2511 of the Adoption Act governs termination of parental

rights. Under Section 2511, the trial court must engage in a bifurcated

process. In re C.L.G., 956 A.2d 999, 1004 (Pa. Super. 2008). The initial

focus is on the conduct of the parent, and the burden of proof is on the

petitioner to establish by clear and convincing evidence the existence of

grounds for termination under Section 2511(a). Id. If the trial court finds

that termination is warranted under Section 2511(a), it must then turn to

Section 2511(b), and determine if termination of the parent’s rights is in the

child’s best interest. Id.

      We begin with Mother’s challenges to the trial court’s determinations

as to Sections 2511(a)(2),(5) and (8). As stated above, although the trial

court found termination appropriate as to three sub-sections of Section

2511(a), we need only agree as to any one of these sub-sections to uphold

the trial court’s determination. T.M.T., 64 A.3d at 1125. With this in mind,

we focus on Section 2511(a)(2), which provides as follows:

            (a) General rule.--The rights of a parent in regard
            to a child may be terminated after a petition filed on
            any of the following grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental


                                    -5-
J-A29011-14


           well-being and the conditions and causes of the
           incapacity, abuse, neglect or refusal cannot or will
           not be remedied by the parent.

23   Pa.C.S.A.   §   2511(a)(2).   This      Court   has   previously   addressed

termination under this provision, stating,

           Parental rights may be terminated under Section
           2511(a)(2) if three conditions are met: (1) repeated
           and continued incapacity, abuse, neglect or refusal
           must be shown; (2) such incapacity, abuse, neglect
           or refusal must be shown to have caused the child to
           be without essential parental care, control or
           subsistence; and (3) it must be shown that the
           causes of the incapacity, abuse, neglect or refusal
           cannot or will not be remedied. In re Geiger, 459
Pa. 636, 331 A.2d 172, 174 (1975).

In re E.A.P., 944 A.2d 79, 82 (Pa. Super. 2008).

     The trial court concluded that repeated and continued abuse was

established and that the conditions that caused the abuse “have not and will

not be remedied.” Trial Court Opinion, 5/23/14, at 9. There is evidence of

record to support this conclusion.     Dr. Patricia Pepe, a licensed clinical

psychologist who interviewed Mother and the Children on three occasions

between 2011 and 2013, testified that at first, Mother refused to admit that

she would hit the Children, but eventually relented, admitting that she did

strike the Children. N.T., 3/14/14, at 28. However, Mother considered her

actions to be an appropriate form of discipline. Id. Furthermore, Dr. Pepe

reported that at first, Mother flatly refused to acknowledge that S.P. hit or

otherwise abused the Children, characterizing the Children as “cryers” who

S.P. was trying to toughen up with wrestling and roughhousing. Id. at 30.


                                    -6-
J-A29011-14


Mother adhered to this belief even when confronted with the Children’s

statements describing how S.P. abused them, declaring that the Children

were lying. Id. at 31. Mother eventually admitted that she knew S.P. was

hitting the Children, but did not think it was a problem. Id. at 54.3

     After anger management classes and individual therapy, Dr. Pepe

noted a change in Mother’s perspective, as Mother would acknowledge that

it was not appropriate to physically discipline children. Id. at 38. However,

further psychological testing led Dr. Pepe to conclude that “there was not

the level of psychological rehabilitation necessary” to ensure that Mother

would not repeat the abuse. Id. at 42. Dr. Pepe opined that Mother has

“significant unconscious or deeply-characterological [sic] issues” that have

not changed.      Id. at 55.     This testimony supports the trial court’s

determination that the abuse, which led to the Children’s removal, has not

and cannot be remedied.        We therefore cannot disturb the trial court’s

determination.4


3
 S.P. initially denied harming the Children, but eventually admitted that he
would hit them on the legs so that he would not leave a mark. N.T.,
3/14/14, at 52.
4
  The only argument Mother sets forth in support of her challenge to the trial
court’s determination as to Section 2511(a)(2) is the statement that “[t]he
record is replete with testimony that Mother was ready, willing and able to
remedy the conditions which led to the [C]hildren being removed from her
home.”     Appellant’s Brief at 14.    This is a woefully underdeveloped
argument, and it is not this Court’s function to develop arguments for an
appellant. In re S.T.S., Jr., 76 A.3d 24, 42 (Pa. Super. 2013). Nonetheless,
the essence of Mother’s argument is that there was other evidence that
would have supported an alternate conclusion, one in her favor. The trial


                                     -7-
J-A29011-14


      Mother next challenges the trial court’s determination as to Section

2511(b), which provides as follows:

            (b)     Other    considerations.--The       court     in
            terminating the rights of a parent shall give primary
            consideration to the developmental, physical and
            emotional needs and welfare of the child. The rights
            of a parent shall not be terminated solely on the
            basis of environmental factors such as inadequate
            housing, furnishings, income, clothing and medical
            care if found to be beyond the control of the parent.
            With respect to any petition filed pursuant to
            subsection (a)(1), (6) or (8), the court shall not
            consider any efforts by the parent to remedy the
            conditions described therein which are first initiated
            subsequent to the giving of notice of the filing of the
            petition.

23 Pa.C.S.A. § 2511(b). When considering the needs and welfare of a child

pursuant to the Section 2511(b) inquiry, the trial court must consider

whether termination of parental rights would best serve the developmental,

physical and emotional needs of the child. In re C.M.S., 884 A.2d 1284,

1286-87 (Pa. Super. 2005). “Intangibles such as love, comfort, security,

and stability are involved in the inquiry into the needs and welfare of the

child.” Id. at 1287 (citation omitted). The trial court must also discern the

nature and status of the parent-child bond, with utmost attention to the

effect on the child of permanently severing that bond. Id.



court credited the testimony of Dr. Pepe and relied upon it in reaching its
decision, and we may not disturb this credibility determination. See Busse
v. Busse, 921 A.2d 1248, 1256 (Pa. Super. 2007) (holding that appellate
courts do not reverse credibility determinations on appeal). Accordingly,
Mother’s argument, even if it were properly developed, would be unavailing.


                                     -8-
J-A29011-14


     The trial court concluded that termination would best serve the needs

and welfare of the Children because they have suffered a tremendous

amount of trauma in Mother’s care; Mother has not demonstrated the ability

to change her capacity to inflict this trauma; and the Children had been

making progress in recovering from the trauma since being out of Mother’s

care. Trial Court Opinion, 5/23/14, at 11-12. The trial court also found that

although there is a bond between Mother and the Children, the Children are

still apprehensive about returning to her care. Id. at 12. It further found

that the Children have a loving appropriate relationship with their current

foster mother, who meets their needs and to whom they look for support

and encouragement. Id. at 12-13.

     Again we must conclude that the trial court’s determinations are

supported by the evidence of record.       Dr. Pepe opined that while the

Children have a bond with Mother, it is not a “primary attachment;” that

they still exhibit fear in Mother’s presence; and that this fear with Mother

“continues to impact their perceptions” of Mother. N.T., 3/14/14, at 58-59.

It was also Dr. Pepe’s opinion that the bond between Mother and the

Children is not “necessary and basic” such that they would be harmed if it

were severed. Id. at 57-59. She further opined that termination would best

suit the Children’s needs and welfare, because it would provide permanency

that would allow the boys to have an “understanding of what their futures

would be.”    Id. at 56-57.   Similarly, Maria DiBuono, the CYF caseworker



                                    -9-
J-A29011-14


assigned to this family, testified that termination would best serve the

Children’s needs and welfare because it would allow the Children to have a

sense of permanence and certainty about their futures. Id. at 160. Louisa

Rylott, a caseworker at The Children’s Institute at Project Star, the entity

that facilitated the Children’s placements in foster care, testified that she

supervised the visitation between the Children and Mother since August of

2013. Id. at 173-74. She also observed interactions between the Children

and their foster mother, who is a pre-adoptive resource. Id. at 150, 180.

Ms. Rylott testified that the foster mother meets the Children’s physical and

emotional needs.5     Id. at 180.   Dr. Pepe also observed the interactions

between the Children and the foster mother and concluded that the foster

mother was appropriately and successfully addressing the Children’s issues.

Id. at 49.

      All of this evidence supports the trial court’s conclusion, and so we

may not disturb it. In support of argument on this point, Mother points to

her testimony which she characterizes as “replete with her love, concern,

and   understanding   of   the   developmental   and   special   needs   of   the

[Children].” Appellant’s Brief at 22. Mother’s testimony of her love for the

Children does not negate the evidence, as recounted above, that supports



5
   We acknowledge the testimony that at one point, the Children reported to
Dr. Pepe that the foster mother threw O.J. off of a bed and struck him with a
belt; however, following an investigation, these allegations were determined
to be unfounded. N.T., 3/14/14, at 50-51, 156.


                                     - 10 -
J-A29011-14


the trial court’s conclusion that termination best serves the Children’s needs

and welfare.

      Having found no abuse of discretion or error of law by the trial court,

we affirm.

      Orders affirmed.

      Allen, J. joins the Memorandum.

      Strassburger, J. files a Concurring Statement.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/12/2014




                                    - 11 -